Citation Nr: 0604476	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disability.

3.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and January 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California and San Diego, 
California, which, in pertinent part, granted service 
connection for PTSD with an evaluation of 30 percent 
effective June 26, 2001; denied an application to reopen a 
claim for service connection for a bilateral knee condition; 
and denied service connection for obesity.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case with the claim for a higher rating for PTSD on 
appeal, is an original claim as opposed to a new claim for 
increase. Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.

The veteran also submitted a timely notice of disagreement to 
the RO's denial of his claims for service connection for 
arthritis of the lumbar spine, anemia, residuals of Agent 
Orange exposure, bilateral nerve damage to both legs, and 
hypertension.  In the veteran's December 2004 VA Form 9, he 
elected not to appeal the issues of service connection for 
residuals of Agent Orange exposure, bilateral nerve damage to 
both legs, and hypertension.  At his December 2005 video 
conference hearing, he stated that he wished to withdraw the 
issues of service connection for arthritis of the lumbar 
spine and anemia.  Accordingly, the claims for service 
connection for residuals of Agent Orange exposure, bilateral 
nerve damage to both legs, hypertension, arthritis of the 
lumbar spine and anemia are withdrawn from appellate status 
(38 C.F.R. § 20.204 (2005)) and the only issues that remain 
on appeal are as styled on the first page of this decision.

The issues of service connection for a bilateral knee 
disability and obesity, and a higher initial rating for PTSD 
are addressed in the REMAND portion of the decision below.  
These latter claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not perfect a substantive appeal within 
one year of a May 1973 notification of an RO decision denying 
service connection for a bilateral knee condition, or within 
sixty days of the June 1974 Statement of the Case denying 
service connection for a bilateral knee condition.

2.  Since the May 1973 RO decision denying service connection 
for a bilateral knee condition, evidence was received that 
had not been previously submitted to agency decisionmakers; 
it is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial; and it is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1973 RO determination that denied a claim for 
service connection for a bilateral knee condition is final.  
38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. §§ 3.104, 20.1103 
(2005).  

2.  Evidence received since the May 1973 RO rating decision 
denying service connection for a bilateral knee condition is 
new and material; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for a bilateral knee disability.  
Though a remand is necessary in order for the RO to decide 
the claim on a de novo basis, no further development is 
needed with regard to the veteran's application to reopen the 
claim.  

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement (NOD) must be filed within one year from the 
date of notification thereof.  Once an NOD is filed, the RO 
must issue a Statement of the Case (SOC).  The veteran must 
then file a substantive appeal within 60 days of the SOC, or 
within the remainder of the one year period following the 
notification of the RO rating decision; otherwise, the 
determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
 
In the case at hand, the appellant timely filed an NOD in 
response to the May 1973 RO rating decision that denied 
service connection for a bilateral knee condition.  However, 
once the RO issued a June 1974 SOC, the veteran failed to 
perfect a substantive appeal within one year of a May 1973 
notification of an RO decision denying service connection for 
a bilateral knee condition, or within sixty days of the June 
1974 Statement of the Case.  Thus, the decision became final.  
38 C.F.R. § 3.104 (1972).
 
Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003).  The appellant's 
application to reopen his claim was filed before August 29, 
2001 (it was received in June 2001) consequently, the former 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2001) 
provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.
 
The May 1973 RO rating decision denied service connection for 
a bilateral knee condition based on the fact that a May 1973 
VA examination of the veteran failed to show a knee 
disability.  Since that time, the RO has received VA 
outpatient treatment records that reveal numerous complaints 
of bilateral knee pain, and a diagnosis of osteoarthritis.  
The veteran has now shown that he does indeed have a current 
knee bilateral disability.  The additional evidence in 
question was not previously submitted to agency 
decisionmakers and it, in connection with evidence previously 
assembled (namely, documentation of knee pain within the 
service medical records) bears directly and substantially 
upon the specific matter under consideration.  It is neither 
cumulative nor redundant, and it is so significant that it 
must be considered in order to fairly decide the claim.  38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The purpose behind the VA definition in effect at the 
time the veteran filed his claim is not to require the 
claimant to demonstrate that the new evidence would probably 
change the outcome of the claim; rather it emphasizes the 
importance of a complete record for evaluation of the 
claimant's claim.  Id.  Accordingly, the claim for service 
connection for a bilateral knee condition is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a bilateral knee condition is 
reopened; the appeal is granted to this extent only.


REMAND

The adjudication of the veteran's claim for service 
connection for a bilateral knee condition does not end with a 
finding that new and material evidence has been submitted.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance the 
veteran's claim must be remanded to the RO for de novo review 
of his claim for service connection for a bilateral knee 
condition.  

Further, the Board notes that the veteran's service medical 
records reveal numerous complaints of knee pain between March 
1971 and August 1971.  This is consistent with the veteran's 
December 2005 video conference testimony in which he alleged 
that he injured both knees in basic training.  Furthermore, 
the veteran was diagnosed with bilateral laxity of both knees 
in April 1971, and he was placed on duty with temporary 
restrictions, including no crawling, stooping, running, 
jumping, heavy lifting, prolonged standing or marching.  He 
was also diagnosed with bilateral chondromalacia while on 
active duty in June 1971.  

The Board finds that given the in-service abnormal clinical 
findings relating to knee disability and the medical evidence 
of knee problems in recent years, a VA orthopedic examination 
that includes a nexus opinion is necessary to make a decision 
on the claim for service connection for a bilateral knee 
disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).    

With respect to the veteran's claim for service connection 
for obesity, the veteran testified at his December 2005 video 
conference hearing that upon induction into the military, he 
weighed approximately 210 pounds; and that at discharge (21 
months later), he weighed approximately 273 pounds.  He 
further testified that he began to drink heavily while in the 
service as self treatment for the pain in his knees and 
generalized stress.  The heavy drinking, he contends, 
contributed to his becoming overweight.  He currently weighs 
approximately 440 pounds.  

The Board notes that the service medical records reflect that 
the veteran was rejected from military service in August 1969 
because he was overweight.  The service medical records also 
substantiate the veteran's contended weight gain in service 
(from 225 pounds to 275 pounds).  The question arises whether 
exogenous obesity versus endogenous obesity is a disability 
for VA compensation purposes.  For example, is obesity caused 
by overeating a disability versus obesity caused by some 
underlying disease process.  The Board finds no legal 
authority directly on point.  However, as the veteran has 
testified, in essence, that his obesity is due, in part, to 
excessive drinking to relieve the pain associated with his 
bilateral knee disability, and a claim for service connection 
for a bilateral knee disability is in appellate status, a 
claim for secondary service connection has been raised by the 
record, and such does provide a possible basis for a grant of 
service connection.  See 38 C.F.R. § 3.310(a) (2005); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, the 
raised secondary service connection claim is intertwined with 
the claim for service connection for a bilateral knee 
disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 
6 Vet. App. 157 (1994).  See also Parker v. Brown, 7 Vet. 
App. 116 (1994) (A claim is intertwined if the RO would have 
to reexamine the underlying merits of any claim which is 
pending on appeal before the Board).  Finally, the claim of 
secondary service connection is part of the claim for direct 
service connection for obesity currently on appeal.  The 
Board must remand the secondary service connection issue as 
it is part of the claim for service connection on appeal as 
the former has not been addressed by the RO.  Following all 
indicated development, and after adjudicating the claim for 
service connection for a bilateral knee disability on a de 
novo basis, the RO must adjudicate the claim for service 
connection for obesity on direct incurrence and secondary 
bases.  Id.; 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Turning next to the veteran's claim for an initial rating in 
excess of 30 percent for his PTSD, the Board notes that the 
veteran's most recent psychiatric examination took place in 
September 2003 (approximately two and a half years ago) and 
the veteran stated at his December 2005 video conference 
hearing that his condition has become more severe since the 
most recent examination.  As such, the Board finds that the 
veteran is entitled to another VA psychiatric examination for 
the purpose of determining the current severity of his PTSD.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4); see also, e.g., Caffrey v. Brown, 6 Vet. App. 
377 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).
Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claims of 
entitlement to service connection for a 
bilateral knee condition; service 
connection for obesity, to include as 
secondary to a service-connected 
disability; and entitlement to an initial 
or staged rating in excess of 30 percent 
for PTSD, of the impact of the 
notification requirements on the claims.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claims.

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of any knee disability that may 
be present.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records; post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
clinician should be asked to opine 
whether it is at least as likely as not 
(50 percent or greater probability) that  
any knee disability that is currently 
present began during service or is 
causally linked to any incident of or 
finding recorded during service (i.e., 
findings in the service medical records).  

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          

3.  The AMC/RO must also obtain a 
competent opinion from the appropriate 
physician addressing the questions raised 
by the claim for service connection for 
obesity.  The physician should classify 
the veteran's obesity as exogenous or 
endogenous and developmental or acquired, 
and then provide opinions as to whether 
it is at least as likely as not (50 
percent or greater probability) that the 
veteran's obesity had its onset during 
service and whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's pain 
associated with his bilateral knee 
disability caused or aggravated his 
obesity.

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of causal 
relationships, whereas "less likely" 
would weigh against the claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.    

4.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the current severity of 
his service connected PTSD.  The 
psychiatrist is asked to provide a Global 
Assessment of Functioning (GAF) score for 
the veteran's PTSD.

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

6.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the veteran's claim for 
service connection for a bilateral knee 
disability on a de novo basis; adjudicate 
the claim for service connection for 
obesity, to include on a secondary basis, 
and readjudicate the claim for an initial 
or staged rating in excess of 30 percent 
for PTSD, with consideration of all of 
the evidence obtained since the issuance 
of a supplemental statement of the case 
in April 2005.

7.  If any remaining benefit requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the April 2005 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


